ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES.
Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:
After our opinion was issued in these consolidated cases, the Supreme Court decided Dorsey v. United States, — U.S. -, 132 S.Ct. 2321, 183 L.Ed.2d 250 (2012). Dorsey held, contrary to our opinion, that the more lenient penalties of the Fair Sentencing Act (“Act”) apply to offenders who committed an offense before the Act was passed, but were sentenced after the Act was enacted. We therefore VACATE and REMAND these cases for resentencing consistent with the Court’s holding in Dorsey.